DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-7, 9-14, 16-21, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach an apparatus to detect or track objects, comprising: a sensor that is installed at a stationary position in association with an area configured to include traffic; and a controller configured to direct automated processing of a data stream for at least a portion of a field of view from the sensor to: define geometry in the area and associated characteristics, the characteristics including sensed traffic flow and trajectories; track movement and speed of the traffic relative to the defined area geometry and associated characteristics; and detect a change in sensed traffic patterns, including traffic density and speed, and sensed events based on a comparison to the defined area geometry and associated characteristics; and modify operation of a traffic control signal associated with the area based on the change in the sensed traffic patterns; wherein the traffic includes motorized vehicles, human-powered vehicles, and pedestrians as disclosed in independent claims 1, 7, 14, 21, and corresponding dependent claims 2-6, 9-13, 16-20, 23-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661